DETAILED ACTION
This action is responsive to the Application filed 03/02/20.
Accordingly, claims 1-7 are submitted for prosecution on merits.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 is/are rejected under § 35 U.S.C. 103 as being unpatentable over of Sale et al, USPubN: 2012/0297370 (herein Sale) in view Elliott et al, USPubN: 2013/0262936 (herein Elliott) and Muthukumsarasamy et al, USPubN: 2015/0261596 (herein Mtk_sarasamy)
	As per claim 1, Sale discloses a call stack acquisition device configured to 
acquire, from a memory of a computer or a memory dump (para 0011; crash dump – para 0012) in which a status of the memory is saved, a call stack (para 0021; para 0017) of a function (para 0012-0013) that is executing an application process running on the computer, 
the call stack acquisition device comprising: a memory: and a processor coupled to the memory and programmed to execute a process comprising:
extracting from a stack area (Fig. 1-2) of the function (return values to the calling function for that stack frame – para 0012; para 0013) whose call stack (application’s stack – para 0012; application’s stack – para 0021) is to be acquired in a memory space of the application process, possible return addresses ( return address is located – para 0014; every possible return address found – para 0015; para 0028) in a feasible region (debug info – para 0013-0014; para 0022-0024) in the memory space, each (next stack value that is within a function – para 0026) representing a command right after a function call command (e.g. calling function can be 
analyzing a control flow representing a flow of control configured by a branch (branch – Fig. 1; para 0022-0023) in a function that is called by the function call command right before (step 101 – Fig. 1; if the address is within a function – para 0025; DWARF branch, step 103, Fig. 1 – Note1: stack traversal using stack pointer and program counter unwinding a stack via looking upward if a branch is registered (as compiler’s debug info) prior to a current return address reads on analyzing a control flow for a function that is called right before the command represented by a given return address among the possible return addresses – para 0028) the command represented by each (see Note1) of the possible return addresses and, 
when there is a route reaching (e.g. offset and stack pointer from the return program counter location– para 0025; offset - para 0014, 0024; step 109 – Fig. 1) a command currently being executed in the control flow, determining that the possible return address is a return address (Note2: offset being found/identified to correlate stack pointer (SP) for a function stack with a current return address location on basis of upward tracking of a branch – step 108, 109 - Fig. 1 - reads on determining reachability in the sense that a possible return address has been actually realized with a corresponding call - upward in the stack - being executed in terms of an executed and returned function which sets the stack pointer (SP) back to the top of the stack as construed from the offset information – see when a function is called, the SP is adjusted to the top of the stack … called function doesn’t overwrite data that the current function intends to use – para 0005 – that is, Note3: the reachability observed from said offset indicative of a situation where a reachable state or offset from a current location is not found – is within a function? step 106, value found? 107: NO, Fig. 1-  the given return address under analysis is no part of a function that actually executes or returns – see SP adjusted , para 0005 – as this reachability state not found scenario reads on possible return address determined as not a true and consumated return address, since only a recognition of actual change in both a program counter (PC) and a stack pointer - per an adjusted offset therefrom relative to a current return location – para 0014 – indicates address reachability from its function, as this contributes to reconstruct the stack – para 0025 - for a function after a crash – see para 0011-0012) and, 
when there is not the route, determining that the possible return address is not the return address (see Note3).
A) Sale does not explicitly disclose return address extracting as
acquiring call stack from memory as call stack of a thread that is executing an application process and extracting from a stack area of the thread whose call stack is be acquired, possible return addresses in a feasible region of the memory space.
Memory fault or crash dump as information preserve to post-mortem analysis per Sale entails that program or application execution crash with data dump can occur with a variety of execution types, like program code function, virtual software and thread execution.  In fact, acquiring stack information subsequent to a crash dump is shown in Mtk_sarasamy and Elliott method.
Mts_sarasamy discloses traversing a call stack as part of a crash report process in which the reporting (by a crash handler) identifies call chain of functions invoked at the time of the crash involving a victim thread (para 0004, para 0015-0016; thread identifier – para 0021) using service of thread management environment (para 0017; Fig. 1)
Elliott also discloses a post-crash situation (para 0020) and reconstruction of present state of the program thread on basis of call and data stack (para 0026, 0032) in terms of constructing stack signatures (claim 23, pg. 5; para 0042) subsequent to an abnormal termination, to describe path and events leading to the current thread state at the time of the crash(para 0010; 0021; Fig. 2-3 ) to relate specific return addresses to the code to which those addresses belong (para 0023)
Therefore, It would have been obvious before the time of the effective date of the claimed invention for one of ordinary skill in the art to implement post memory dump analysis and use of stack trace in Sale so that validation of return addresses via scanning a history call stack would be perform learning, reporting of a crash on basis of return addresses extraction which results from step of acquiring from memory a call stack of a thread that is executing an application process (prior to the abnormal termination or crash), and extracting from a stack area of the thread whose call stack is be acquired, one or more possible return addresses in a feasible region of the memory space; because
application being terminated abnormally can include threaded program or runtime of a thread code and use of call track tracing to validate return address collected from the tracing can reconstruct state of of the call chain of threaded execution right before the advent of a crash, where large threaded program laden with computation-intensive code which when terminated abruptly entails a significant payload and amount of memory dump, non-deterministic code behavior and undefined references/memory indirection which would require a much higher level complexity for post-mortem analysis such as using call stack tracing, a method which in absence of consolidated information by a compiler and stack pointer information runtime, can be employed as a way to alleviate the complex task of impart meaning to code flow being interrupted in the effort for reconstructing code flow behavior prior to a crash, e.g. to systematically correlate the amount of realized thread calls or unrealized thread calls (caused by the sudden crash) respective to return information (i.e. return addresses) collected and extracted from crash dump.
As per claim 2, Sale discloses (call stack acquisition device according to claim 1), wherein the extracting specifies the stack area (para 0005, 0014; offset from the stack pointer – para 0024; by looking at the offset from the stack pointer, reconstruct the stack for the function usign the stack pointer – para 0025; previous SP 108 – Fig. 1) using a stack pointer.
As per claim 3, Sale discloses (device according to claim 1), wherein the analyzing specifies the command currently being executed using a command pointer (e.g. when another function is called, the SP is adjusted to the top of the stack … stack grows down – para 0005).
As per claim 4, Sale discloses (device according to claim 1), wherein the analyzing selects the possible return address (para 0028) in an ascending order (see para 0024-0025 - Note3: reconstructing as post-crash stack –- on basis that a stack grows downward – see grows down - para 0005 -  and that a most recent call stays at the top, per effect traversing history of call frames – para 0008-0010; Fig. 1 - to gather all possible return addresses – para 0028 - reads on history of call frames or function return scenarios being traversed in ascending order -from the oldest calls to the most recent call-  via revisiting collected data of a trace – para 0017 -  and identifying return addresses – para 0015 - gathered per an upward order traversal, i.e. leading up to the crash – para 0004; leading up to the current function – para 0008-0010) in which the possible return address is close to a top of the stack area (step 106-108 – Fig. 1).
As per claim 5, Sale does not explicitly disclose (call stack acquisition device according to claim 1), wherein the process further comprises 
updating, when the determining determines that the possible return address is a return address, such that a position right after a position where there is the possible return address that is determined as a return address is a position of the top of the stack area and an address that is determined as a return address is a position of the command currently being executed.
Stack construction and call frame constructed with a corresponding signature having return address for each call frame as stacked is shown in Elliott, where frame after frame (a combined stack, para 0035) is piled ontop one another to correspond to the ordered list of nested function calls (para 0036; combined stack 10: current Top of stack, sub return address, main return address – Fig. 2)
Based on the known typology of a dynamic stack construction (para 0005) by which a stack pointer is adjusted to point to a newly added or latest function call, so as to stack the most recent call frame (function call, parameter signature, return value) at the top of a call stack (*) which architecturally grows downward, It would have been obvious before the time of the effective date of the claimed invention for one of ordinary skill in the art to implement post-crash analysis (para 0008-0010) and Sale’s stack reconstruction effect of matching a return address with a actually returned function call so that the stack memory traversal and return addess consolidating would include updating, when the determining determines that the possible return address is a valid return address, such that a position right after a position where there is the possible return address that is determined as a return address is a position of the top of the stack area – as per (*) from above - and an address that is determined as a return address is a position of the command currently being executed as shown in the multiple call frame piling and stack down pushing in Elliott; because
positioning a return address right after locating its corresponding function – or a thread command being executed - as part of re-building a call frame (function call, at the top, with return address at the bottom of the frame) using standardized positioning of SP at a top of stack construction to reference to one of such call frame among other call frame (as per frame by frame and call signature push down in Elliott) per reachability pairing between a return address and its pertinent function call would help reconstruct one call frame at a time, in the endeavor to recreate call frames in accordance to call stacking effect using seemingly unstructured information from a collection of memory dump per a post-crash analysis in Sale.
As per claim 6, Sale discloses a call stack acquisition method that is executed by a call stack acquisition device (refer to claim 1) configured to 
acquire, from a memory of a computer or a memory dump in which a status of the memory is saved, a call stack of a thread that is executing an application process running on the computer, 
the method comprising:
extracting, from a stack area of the thread whose call stack is to be acquired in a memory space of the application process, possible return addresses in a feasible region in the memory space, each representing a command right after a function call command; and
analyzing a control flow representing a flow of control configured by a branch in a function that is called by the function call command right before the command represented by each of the possible return addresses and, 
when there is a route reaching a command currently being executed in the control flow, determining that the possible return address is a return address and, when there is not the route, determining that the possible return address is not the return address.
( All of which having been addressed in claim 1)
	As per claim 7, Sale discloses a computer-readable recording medium having stored a call stack acquisition program (refer to claim 1) for 
acquiring, from a memory of a computer or a memory dump in which a status of the memory is saved, a call stack of a thread that is executing an application process running on the computer,
the program causing a computer to execute:
extracting, from a stack area of the thread whose call stack is to be acquired in a memory space of the application process, possible return addresses in a feasible region in the memory space each representing a command right after a function call command; and
analyzing a control flow representing a flow of control configured by a branch in a function that is called by the function call command right before the command represented by each of the possible return addresses and, 
when there is a route reaching a command currently being executed in the control flow, determining that the possible return address is a return address and, when there is not the route, determining that the possible return address is not the return address.
( All of which having been addressed in claim 1)
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1, 6-7 are provisionally rejected under the judicially created doctrine of obviousness-type double patenting (ODP ) as being unpatentable over claims 1, 4-5
of copending Application No. 16,628,263 (hereinafter ‘263) in view of Sale et al, USPubN: 2012/0297370 (herein Sale)
 Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following observations. Following are but a few examples as to how the certain claims from the instant invention and from the above copending application are conflicting with each other.


 	Instant claim 1					‘263 claim 1
A call stack acquisition device configured to acquire, 
from a memory of a computer or a memory dump in
 which a status of the memory is saved, a call stack of a
 thread that is executing an application process running 
on the computer
device configured to acquire a call stack of applications having operated on a computer from a memory dump recording a state of a memory of the computer, the call stack acquisition device comprising: reproducing, from the memory dump, a memory space of a process to which a thread as a production target of the call stack belongs;
acquiring a current stack position from a stack pointer included in the acquired execution context of the thread; 
acquiring a currently executed function from a currently executed command pointer included in the acquired execution context;
, the call stack acquisition device comprising:
 extracting from a stack area of the thread whose call stack is to be acquired in a memory space of the application process, possible return addresses in a feasible region in the memory space each representing a command right after a function call command; 

specifying a series of functions as callers of the currently executed function by acquiring a width of a stack used by the currently executed function by interpreting metadata embedded in an execution file included in the memory space, 
specifying a caller function of the currently executed function by acquiring a return address on the stack 
based on the acquired width of the stack
analvzing a control flow representing a flow of control configured in a function that is called by the function call
repeating the return address acquisition based on the interpretation of the metadata with the specified caller function serving as a currently executed function, and acquiring a call stack indicating the specified series of functions.




‘263 claim 1 does not recite “analvzing a control flow representing a flow of control configured in a function that is called by the function call command right before the command represented by each of the possible return addresses and, when there is a route reaching a command currently being executed in the control flow, determining that the possible return address is a return address and, when there is not the route, that the possible return address is not the return address”
But analyzing relationship between a return address with a positioning indicated with the information associated with a memory dump or previously stored information is shown in Sale, including stack unwinding and traversal thereby using stack pointer and program counter along with the unwinding effect – Fig. 1-  via looking upward if a branch is registered (as compiler’s debug info) prior to a current return address in relation to distinguishing a control flow for a function that is called right before the command represented by a given return address among the possible return addresses – para 0028 - the analysis including determining reachability in the sense that a possible return address has been actually realized with a corresponding call - upward in the stack - being executed in terms of an executed and returned function which sets the stack pointer (SP) back to the top of the stack as construed from the offset information – see when a function is called, the SP is adjusted to the top of the stack … called function doesn’t overwrite data that the current function intends to use – para 0005 – where the reachability observed from said offset is indicative of the reverse situation where a reachable state or offset from a current location is not found – is within a function? step 106, value found? 107: NO, Fig. 1-  the given return address under analysis is no part of a function that actually executes or returns – see SP adjusted , para 0005 – in accordance to scenario in which a possible return address is determined as not a true and/or consumated return address, since only a recognition of actual change in both a program counter (PC) and a stack pointer - per an adjusted offset therefrom relative to a current return location – para 0014 – indicates address reachability from its function, as this contributes to reconstruct the stack – para 0025 - for a function after a crash – see para 0011-0012.
Therefore, it would have been obvious at the time the invention was made for one skill in the art to implement ‘263 reproduction of a stack (‘263 claim 1) per a post-crash analysis so that correlation between a function and a given return address encountered with upward traversal of stack information acquired in ‘263 would include determination as to whether a return address is true and actually consumated with a executed function, or whether a return address is determined as not true on basis of the reachability correlation set forth above with Sale use additional metadata analysis (e.g. stack pointer and offset information) associated acquired stack information, because eliminating non-valid return address and consolidating true return address with it being matched to its calling function can reconstruct one call frame at a time in the endeavor to reproduce stack scenario or ‘263 thread application call chain behavior where only executed calls are retained to depict the actual chains of calls that occurred right before the crash.
Hence instant claim 1 would be deemed obvious over ‘263 claim 1 in view of Sale.
Instant claim 6 contains the same limitations to instant claim 1; whereas ‘263 claim 4 contains the same limitations of ‘263 claim 1; hence by virtue of the above obviousness rationale, instant method claim 6 would be deemed obvious over ‘263 method claim 4.
Instant claim 7 contains the same limitations to instant claim 1; whereas ‘263 claim 5 contains the same limitations of ‘263 claim 1; hence by virtue of the above obviousness rationale, instant medium claim 7 would be deemed obvious over ‘263 medium claim 5.
Dependent claims 2-5 of the instant application would also be deemed unpatentable for being dependent on a rejected base claim, due to the reasons set forth above with the ODP.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan A Vu whose telephone number is (571) 272-3735.  The examiner can normally be reached on 8AM-4:30PM/Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Chat Do can be reached on (571)272-3721.
The fax phone number for the organization where this application or proceeding is assigned is (571) 273-3735 ( for non-official correspondence - please consult Examiner before using) or 571-273-8300 ( for official correspondence) or redirected to customer service at 571-272-3609.
Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 Group receptionist: 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Tuan A Vu/
Primary Examiner, Art Unit 2193
February 11, 2021